                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR18-0278-JCC
10                               Plaintiff,                   ORDER
11                     v.

12   JESUS CRUZ DIAZ,

13                               Defendant.
14

15          This matter comes before the Court on the Government’s motion to seal (Dkt. No. 68) its
16   sentencing memorandum (Dkt. No. 69). Having thoroughly considered the Government’s motion
17   and the relevant record, the Court hereby DENIES the motion.
18   “[T]here is a strong presumption of public access to [the Court’s] files.” W.D. Wash. Local Civ.
19   R. 5(g)(3); Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). Upon a showing of
20   “good cause,” district courts may order documents attached to non-dispositive motions to remain
21   under seal. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003); see
22   Fed. R. Civ. P. 26(c) (stating district courts may issue orders “to protect a party or person from
23   annoyance, embarrassment, oppression, or undue burden or expense” if “good cause” is shown).
24   This rule provides an exception to the “strong presumption in favor of [public] access” to judicial
25   records. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citing
26   Foltz, 331 F.3d at 1135).


     ORDER
     CR18-0278-JCC
     PAGE - 1
 1          The Government asks the Court to seal its five-page sentencing memorandum because it

 2   contains “sensitive information.” (Dkt. No. 68.) The Government has not provided a

 3   particularized showing of good cause that outweighs the public’s interest in having access to the

 4   sentencing memorandum. First, the sentencing memorandum does not include any information

 5   about Defendant that the Court would characterize as “sensitive” or confidential. Second,

 6   Defendant’s unsealed plea agreement contains most, if not all, of the relevant facts that are

 7   discussed in the Government’s sentencing memorandum. (See Dkt. No. 53.)

 8          The Government’s motion to seal (Dkt. No. 68) is DENIED. The Clerk is DIRECTED to
 9   unseal the Government’s sentencing memorandum (Dkt. No. 69).
10          DATED this 2nd day of August 2019.
11




                                                          A
12

13

14
                                                          John C. Coughenour
15                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0278-JCC
     PAGE - 2
